—Order, Supreme Court, New York County (Emily Goodman, J.), entered on or about March 28, 1997, which, insofar as appealed from, granted defendant-respondent’s motion for summary judgment dismissing the complaint as against her, unanimously affirmed, without costs.
None of the Industrial Code provisions invoked by plaintiff, namely, 12 NYCRR 8-2.15 and 12 NYCRR former 16.2 (e), former 16.5 (a) and former 16.8 (d), require that trap doors be equipped with a movable railing when open, and the out-of-possession landlord cannot otherwise be held liable for an accident arising out of the negligent use of a trap door where, as here, there is no showing of any structural defect (see, Brown v Weinreb, 183 AD2d 562). Concur — Lerner, P. J., Nardelli, Wallach, Rubin and Mazzarelli, JJ.